DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21 – 40 are allowed. Claims 1 -20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, A method for analyzing an agricultural field, the method comprising: receiving, by a computer system, reflectivity data generated by a reflectivity sensor; the reflectivity sensor coupled to a machine; the machine comprising an implement engageable with soil as the machine moves through an agricultural field; using the reflectivity data, determining measurement data; the measurement data indicative of a spatial characteristic of soil; based on the measurement data, generating and transmitting, by the computer system, at least one signal to the machine; the at least one signal to cause the machine to control a position or speed of the implement in the soil during operation of the machine in the agricultural field.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 31, A computer system capable of analyzing an agricultural field, the computer system comprising: one or more processors; one or more non-transitory computer-readable storage media coupled to the one or more processors and storing sequences of program instructions which, when executed by the one or more processors, cause the one or more processors to be capable of: receiving reflectivity data generated by a reflectivity sensor that has been coupled to a machine; the machine comprising an implement engageable with soil as the machine moves through an agricultural field; using the reflectivity data, determining measurement data; the measurement data indicative of a spatial characteristic of the soil; based on the measurement data, generating and transmitting at least one signal to the machine; the at least one signal to cause the machine to control a position or speed of the implement in the soil during operation of the machine in the agricultural field.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666